DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This action is in response to the reply filed June 07, 2022.
Claims 1, 3, 5-6, 8, 10, 12-16, and 18-19 have been amended.
Claims 2, 4, 9, 11, and 17 have been cancelled.
Claims 21-23 have been newly added.
Claims 1, 3, 5-8, 10, 12-16, and 18-23 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments filed June 07, 2022 have been fully considered but they are to persuasive. 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
As shown above, claim 1 requires obtaining a current location of a first terminal, sending a query request to a server, wherein the query request comprises a current location and a delivery distance threshold range, receiving, in response to the query request, target order information from the server, wherein a delivery address of a target order is within the delivery distance threshold range of the current location, and sending a first notice instruction to the server, wherein the first notice instruction instructs the server to send prompt information to an ordering user terminal according to a communication identifier associated with the target order, and wherein the prompt information comprises a current delivery status of the target order. Claims 8 and 15 contain similar limitations. As described in paragraphs 4-5, 80, and 88 of the specification, other approaches for delivering a target order require manual phone calls and other inefficient manners. However, embodiments of the present disclosure include a first terminal sending a query request to a server, wherein the query request comprises a current location and a delivery distance threshold range, and receiving, in response the query request, target order information from the server, wherein a delivery address of the target order is within the delivery distance threshold range of the current location. This improves the performance of the first terminal in delivering a target order by simplifying the communications between the first terminal and the server. This reduces costs and improves the user's experience. Thus, claims 1, 3, 5-8, 10, 12-16, and 18-20 are directed to a particular improvement in the capabilities of a computing device. Additionally, claims 1, 3, 5-8, 10, 12-16, and 18-20 are not directed to mathematical concepts, certain methods of organizing human activity, or mental processes. Accordingly, claims 1, 3, 5-8, 10, 12-16, and 18-20 are not directed to an abstract idea.
Examiner respectfully disagrees. The claimed computer components have not been improved by the automation of the manual process. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential), has been found by the courts not to be sufficient to show an improvement in a computer-functionality.
The instant claims recital of a server and mobile terminal is merely the use of a computer as a tool for communicating location and order information. Improving the performance of the abstract idea by using a computer as a tool does not materially alter the patent eligibility of the claimed subject matter. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Second and in the alternative, claims 1, 3, 5-8, 10, 12-16, and 18-20 provide limitations directed to a practical application of an abstract idea because independent claims 1, 8, and 15: (1) add a specific limitation other than what is well-understood, routine, and conventional in the field; and (2) provide an improvement to a technological field. See 2019 Revised Patent Subject Matter Eligibility Guidance, Document No. PTO-P-2018-0053 (January 7, 2019). First, as discussed below, claims 1, 3, 5-8, 10, 12-16, and 18-20 have been amended to overcome the 35 U.S.C. § 103 rejections. Accordingly, claims 1, 3, 5-8, 10, 12-16, and 18-20 add a specific limitation other than what is well-understood, routine, and conventional in the field. Second, claims 1, 3, 5-8, 10, 12-16, and 18-20 provide for an improvement in a technological field. For instance, claims 1, 3, 5-8, 10, 12-16, and 18-20 improve the performance of a computing device in delivering a target order. As such, claims 1, 3, 5-8, 10, 12-16, and 18-20 are directed to a practical application, and thus the Applicant respectfully requests that the 35 U.S.C. § 101 rejections of claims 1, 3, 5-8, 10, 12-16, and 18-20.
Examiner respectfully disagrees. The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 133 S. Ct. at 2112, 2116, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). See also MPEP 2106.04(I). Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.") See also MPEP 2106.05(I). Examiner notes that Applicant has not identified which of the specific limitations are other than well-understood, routine, and conventional and therefore Applicant has only made a general allegation of eligibility. 

Regarding the previous rejection under 35 USC 102/103, Applicant’s arguments have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-8, 10, 12-16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1, 3, 5-7 and 21-23 recite a series of steps and therefore recite a process.
Claims 8, 10, and 12-14 recite a combination of devices and therefore recite a machine.
Claims 15-16 and 18-20 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 8, and 15, as a whole, are directed to the abstract idea of comparing the current location of a courier to an order location to provide updated order status to a recipient, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (e.g. using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc.) by comparing the location of a courier to the order information to communicate information about the status of an order. See MPEP 2106.04(a)(2)(II)(A). The claims recite a method of organizing human activity because the identified idea is a commercial or legal interaction (including business relations) by conveying order status information based on courier location wherein the relationship is between the courier and the recipient. See MPEP 2106.04(a)(2)(II)(B). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by evaluating the location of a courier terminal relative to order information. See MPEP 2106.04(a)(2)(III). The method of organizing human activity and mental process of “comparing the current location of a courier to an order location to provide updated order status to a recipient,” is recited by claiming the following limitations: obtaining and sending location information, querying order information, receiving authentication information, sending notice, responsive to the notice sending a prompt. The mere nominal recitation of a logistics terminal, a server, an ordering user terminal, a processor, a memory, and a non-transitory computer readable medium does not take the claim of the method of organizing human activity or mental process groupings. Thus, the claim recites an abstract idea.
With regards to Claims 5-6, 12-13, and 18-19 the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: displaying order information on a map.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 8, and 15 recite the additional elements: a logistics terminal, a server, an ordering user terminal, a processor, a memory, and a non-transitory computer readable medium which are used to perform the obtaining, sending, querying, and receiving steps. The logistics terminal, server, ordering user terminal, processor, memory, and non-transitory computer readable medium limitations are no more than mere instructions to apply the exception using a generic computer component. The obtaining a current location step is recited at a high level of generality (i.e., as a general means of gathering location data for use in the obtaining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of tracking a package in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing package tracking process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a logistics terminal, a server, an ordering user terminal, a processor, a memory, and a non-transitory computer readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a logistics terminal (Specification [0025]), a server (Specification [0081]), an ordering user terminal (Specification [0025]), a processor (Specification [0081]), a memory (Specification [0081]), and a non-transitory computer readable medium (Specification [0081]). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a logistics terminal, a server, an ordering user terminal, a processor, a memory, and a non-transitory computer readable medium. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by obtaining a current location. See MPEP 2106.05(g). The claims limit the field of use by reciting the logistics field. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 5-6, 12-13, 18-19, and 21-22, the additional elements do not amount to significantly more than the judicial exception. Claims 5-6, 12-13, and 18-19 add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by providing a user interface, and responding to a user interface using the computer's ordinary ability to display and process data inputs. (See MPEP 2106.05(f) accessing information through a mobile interface Intellectual Ventures v. Erie Indem. Co.; Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc.). See MPEP 2106.05(f). Claims 21-22 recite insignificant extrasolution activity such as mere data gathering activity by obtaining GPS location and obtaining location from a base station. See MPEP 2106.05(g).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 3, 7, 10, 14, 16, 20, and 23, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 7-10, 14-16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 8,015,023 B1), hereinafter Lee, in view of Chasen (U.S. P.G. Pub. 2007/0192111 A1), hereinafter Chasen.

Claim 1. 
Lee discloses an information processing method implemented by a first terminal, wherein the first terminal is used by a delivery person (Lee (Col. 3 Lines 49-54) delivery mobile terminal), and wherein the information processing method, comprises: 
obtaining a current location of the first terminal (Lee (Col. 4 Lines 1-10), (Col. 7 Lines 34-52) delivery mobile terminal may provide delivery vehicle location information to the application server; (Col. 7 Lines 19-21) server is aware of the location of the delivery mobile terminal);
Regarding the following limitation:
sending a query request to a server, wherein the query request comprises the current location and a delivery distance threshold range (Lee (Col. 11 Lines 20-25) package delivery schedule request is sent to the application server by the delivery mobile terminal; (Col. 11 Lines 46-48) delivery mobile terminal may push its location to the application server; (Col. 7 Lines 53-57), (Col. 8 Lines 16-24) rendezvous opportunity based on recipient mobile terminal location and delivery mobile terminal location);
Lee discloses querying a server for a package schedule (Lee (Col. 11 Lines 20-25) package delivery schedule request is sent to the application server by the delivery mobile terminal; (Col. 11 Lines 46-48) delivery mobile terminal may push its location to the application server; (Col. 7 Lines 53-57), (Col. 8 Lines 16-24) rendezvous opportunity based on recipient mobile terminal location and delivery mobile terminal location). However, Lee does not disclose wherein the query request comprises the current location and a delivery distance threshold range, but Chasen does (Chasen [0051] driver or carrier may use a route deviation search; [0057] filter or sort routes by maximum deviation; [0066] shipment listings include a baseline route; [0086] user submits deviation quick search including a starting address and limited by distance out of the way).
One of ordinary skill in the art would have recognized that applying the known technique of sending a query request including current location and a maximum deviation of Chasen to Lee would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Chasen to the teaching of Lee would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a request including location and deviation criteria. Further, applying the current location information and maximum deviation to Lee, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient searching by a carrier for an additional delivery that can overlap with the current location of a carrier thereby incurring a minimal detour costs to perform the additional task.
Regarding the following limitation:
receiving, in response to the query request, target order information from the server, wherein target order information comprises a delivery address of a target order and goods information, and wherein the delivery address of the target order is within the delivery distance threshold range of the current location; and
Lee discloses receiving, in response to the query request, target order information from the server, wherein target order information comprises a delivery address of a target order and goods information (Lee (Col. 3 Lines 1-11), (Col. 5 line 62- Col. 6 Line 31) server provides schedule of deliveries; (Col. 7 Line 65-Col. 8 Line 4) server may communicate with the delivery mobile terminal to promote the delivery service contacting the recipient; (Col. 9 Lines 26-39) order list of delivery locations). However, Lee does not include wherein the delivery address of the target order is within the delivery distance threshold range of the current location, but Chasen does (Chasen [0052] provide driver pickup details; [0066] carrier views a shipment listing on a map showing the baseline route and new route; [0075] route deviation search results; [0076] drivers notified of shippers shipment; [0077] shipment email includes contact information; [0086] deviation quick search; [0088] present list of shipments after submitting a route deviation search; [0091], [0100] present list of routes sorted by deviation).
One of ordinary skill in the art would have recognized that applying the known technique of receiving a delivery within a delivery distance threshold of Chasen to Lee would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Chasen to the teaching of Lee would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate receiving order based on current location and deviation criteria. Further, applying the current location information and maximum deviation to Lee, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient searching by a carrier for an additional delivery that can overlap with the current location of a carrier thereby incurring a minimal detour costs to perform the additional task. 
Lee discloses:
sending a first notice instruction to the server, wherein the first notice instruction instructs the server to send prompt information to an ordering user terminal according to a communication identifier associated with the target order, and wherein the prompt information comprises a current delivery status of the target order (Lee (Col. 3 lines 49-67), (Col. 7 Lines 34-52) delivery mobile terminal is capable of determining its own location and communicating that location to other devices, for example to the application server; (Col. 7 Line 65-Col. 8 Line 4) server may communicate with the delivery mobile terminal to promote the delivery service contacting the recipient; (Col. 7 Lines 53-57), (Col. 8 Lines 8-27) using location information to determine a rendezvous opportunity may exist; (Col. 4 Lines 29-36), (Col. 6 Lines 49-65), (Col. 8 Lines 43-47), (Col. 10 Lines 54-66), (Col. 11 Lines 49-64) notification message may be sent by server via SMS or text message based on the preferences associated with the recipient; (Col. 6 Line 56-Col. 7 Line 9) notification message provides a reminder of the scheduling of a package to provide recipient time to meet delivery service at the target delivery location; (Col. 7 lines 59-65), (Col. 8 Lines 8-27) notification contains supplementary information of a package delivery rendezvous).

Claim 3. 
Lee in view of Chasen teaches all the elements of claim 1, as shown above. Additionally, Lee discloses:
wherein the target order information comprises the communication identifier (Lee (Col. 10 Lines 54-66), (Col. 11 Lines 49-64) where to send a notification is based on recipient preferences; (Col. 10 Lines 1-5) preferences may indicate a proxy recipient).

Claim 7. 
Lee in view of Chasen teaches all the elements of claim 1, as shown above. Additionally, Lee discloses:
wherein the prompt information further comprises the current location (Lee (Col. 6 Line 56-Col. 7 Line 9) notification message provides a reminder of the scheduling of a package to provide recipient time to meet delivery service at the target delivery location; (Col. 7 lines 59-65), (Col. 8 Lines 8-27) notification contains supplementary information of a package delivery rendezvous).

Claim 8. 
Lee discloses a first terminal, wherein the first terminal is used by a delivery person, and wherein the terminal comprises: 
a processor (Lee (Col. 15 Lines 41-56) processor); and 
a memory coupled to the processor and configured to store programming instructions (Lee (Col. 15 Lines 41-56) memory), wherein the programming instructions, when executed by the processor, cause the logistics terminal to: 
Lee in view of Chasen teaches the remaining elements of claim 8 as shown above in claim 1.

Claim 10. 
Lee in view of Chasen teaches all the elements of claim 10 as shown above in claim 3.

Claim 14. 
Lee in view of Chasen teaches all the elements of claim 14 as shown above in claim 7.

Claim 15. 
Lee in view of Chasen teaches all the elements of claim 15 as shown above in claim 1.

Claim 16. 
Lee in view of Chasen teaches all the elements of claim 16 as shown above in claim 3.

Claim 20. 
Lee in view of Chasen teaches all the elements of claim 20 as shown above in claim 7.

Claim 5-6, 12-13, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Chasen, further in view of Angert et al. (U.S. P.G. Pub. 2006/0010037 A1), hereinafter Angert.

Claim 5. 
Lee in view of Chasen teaches all the elements of claim 1, as shown above. Regarding the following limitation: 
displaying, by the first terminal on a map, a first ordering user whose delivery address and the current location are matched.
Lee discloses determining if a recipient is at the target delivery location and checking for a proxy recipient (Lee (Col. 7 Line 53-Col. 8 Line 27) known location of delivery terminal and recipient are used to determine delivery location; (Col. 9 lines 26-39), (Col. 9 Line 65-Col. 10 Line 5) system checks if primary recipient is in town based on known location of the recipient mobile terminal location). However, Lee does not disclose displaying delivery location information on a map, but Angert does (Angert [0031], [0043] customer location provides delivery location; [0015], [0055], [0056] real-time delivery destination and delivery vehicle information is conveyed using a map display).
One of ordinary skill in the art would have recognized that applying the known technique of using a map display to provide delivery location information of Angert to the delivery locations Lee would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Angert to the teaching of Lee would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a map of delivery locations. Further, applying mapped delivery locations to Lee, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient understanding of a delivery schedule by a delivery driver because it is easier to quickly comprehend the higher level delivery plan on a map display than a written list of delivery locations. 

Claim 6. 
Lee in view of Chasen and Angert teaches all the elements of claim 5, as shown above. Regarding the following limitation: 
displaying, by the first terminal on the map, a second ordering user whose delivery address and the current location are not matched, wherein the first ordering user is displayed differently from the second ordering user.
Lee discloses determining if a recipient is at the target delivery location and checking for a proxy recipient (Lee (Col. 7 Line 53-Col. 8 Line 27) known location of delivery terminal and recipient are used to determine delivery location; (Col. 9 lines 26-39), (Col. 9 Line 65-Col. 10 Line 5) system checks if primary recipient is in town based on known location of the recipient mobile terminal location). However, Lee does not disclose displaying delivery location information on a map, but Angert does (Angert [0031], [0043] customer location provides delivery location; [0015], [0055], [0056] real-time delivery destination and delivery vehicle information is conveyed using a map display).
One of ordinary skill in the art would have recognized that applying the known technique of using a map display to provide delivery location information of Angert to the delivery locations Lee would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Angert to the teaching of Lee would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a map of delivery locations. Further, applying mapped delivery locations to Lee, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient understanding of a delivery schedule by a delivery driver because it is easier to quickly comprehend the higher level delivery plan on a map display than a written list of delivery locations.

Claim 12. 
Lee in view of Chasen and Angert teaches all the elements of claim 12 as shown above in claim 5.

Claim 13. 
Lee in view of Chasen and Angert teaches all the elements of claim 13 as shown above in claim 6.

Claim 18. 
Lee in view of Chasen and Angert teaches all the elements of claim 18 as shown above in claim 5.

Claim 19. 
Lee in view of Chasen and Angert teaches all the elements of claim 19 as shown above in claim 6.

Claim 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Chasen further in view of Khan et al. (U.S. P.G. Pub. 2011/0238755 A1), hereinafter Khan.

Claim 21.
Lee in view of Chasen teaches all the elements of claim 1, as shown above. Regarding the following limitation:
wherein the current location is based on a Global Positioning System signal. 
Lee discloses obtaining current location information of a terminal (Lee (Col. 4 Lines 1-10), (Col. 7 Lines 34-52) delivery mobile terminal may provide delivery vehicle location information to the application server; (Col. 7 Lines 19-21) server is aware of the location of the delivery mobile terminal). However, Lee does not disclose using a global position system signal to determine current location, but Khan does (Khan [0038], [0042], [0081] user location determined by GPS).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of GPS based location of Khan for the delivery mobile terminal location of Lee. Both the location determination in Lee and the GPS location in Khan are known ways of determining location of a mobile terminal for use in a proximity determination. Thus, the simple substitution of one known element in the art of proximity determination for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Lee’s system with the improved functionality to allow for more accurate determination of where a mobile terminal is located without additional input from the terminal operator.

Claim 22.
Lee in view of Chasen teaches all the elements of claim 1, as shown above. Regarding the following limitation:
wherein the current location is based on a base station signal. 
Lee discloses obtaining current location information of a terminal (Lee (Col. 4 Lines 1-10), (Col. 7 Lines 34-52) delivery mobile terminal may provide delivery vehicle location information to the application server; (Col. 7 Lines 19-21) server is aware of the location of the delivery mobile terminal). However, Lee does not disclose using a base station signal to determine current location, but Khan does (Khan [0083] user location determined by triangulation).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of triangulation-based location of Khan for the delivery mobile terminal location of Lee. Both the location determination in Lee and the triangulation-based location in Khan are known ways of determining location of a mobile terminal for use in a proximity determination. Thus, the simple substitution of one known element in the art of proximity determination for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Lee’s system with the improved functionality to allow for more accurate determination of where a mobile terminal is located without additional input from the terminal operator.

Claim 23.
Lee in view of Chasen teaches all the elements of claim 1, as shown above. However, Lee does not disclose the following limitation, but Khan does:
wherein the delivery distance threshold range comprises 500 meters (Khan [0018], [0064], [0131] friends are nearby who are within 500 meters). 
One of ordinary skill in the art would have recognized that applying the known technique of using a nearby proximity of 500 meters of Khan to the rendezvous determination of Chasen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Khan to the teaching of Lee would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate 500-meter proximity criteria. Further, applying 500-meter criteria to Lee, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient determination of when a carrier is conveniently located to an order. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628